Citation Nr: 0705280	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-44 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to service-connected generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1969 to 
January 1973, from December 2001 to June 2002, and periods of 
active duty and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision, in which the RO 
denied the veteran service connection for status post non-Q 
wave myocardial infarction.  The veteran filed a notice of 
disagreement (NOD) in October 2004, and the RO issued a 
statement of the case (SOC) in December 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) that same month.

In May 2005, the veteran testified during an RO hearing 
before a Decision Review Officer; a transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A heart condition was not shown during or within a year 
after separation from the veteran's first period of active 
duty service, and the weight of medical evidence does not 
show a relationship between a heart condition and any aspect 
of the veteran's first period of active duty service.

3.  A heart condition was first shown in May 1991, when the 
veteran was treated following a myocardial infarction that 
did not occur while the veteran was on active duty with the 
U.S. Navy, or while he was on active or inactive duty for 
training with the Navy Reserves.   

4.  The veteran had a heart condition prior to his entry into 
his second period of active duty service; the veteran's heart 
condition is not shown to have increased in severity during 
or as a result of the veteran's second period of service.

5.  The weight of the most probative medical opinions 
addressing the etiology of the veteran's heart condition do 
not relate that condition to any service-connected disorder 
or disease or injury incurred during service.


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by 
military service, and is not otherwise related to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1112, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

As such, the Board notes that a pre-rating RO letter, dated 
in December 2003, provided the veteran the notice required 
under the VCAA and the implementing regulations.  The letter 
notified the veteran that to support a claim for service-
connected compensation benefits, the evidence must show three 
things:  an injury in military service or a disease that 
began in or was made worse during military service, or an 
event during military service that caused an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  The letter also notified the 
veteran of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
discussed above, the first three of Pelegrini's content of 
notice requirements have been met in this appeal.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted evidence in support of his claim.  Given that fact, 
as well as the RO's instructions to him, the Board finds that 
the veteran has, effectively, been put on notice to provide 
any evidence in his possession that pertains to the claim.  
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2006).  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the December 2003 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue and he was notified 
regarding to existence of a disability and nexus in the 
above-mentioned letter.  The RO has not notified the 
appellant of the criteria for degree of disability or 
effective date of rating; however, because the Board's 
decision herein denies service connection for the claimed 
disability, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Contentions

The veteran contends that he has a heart condition related to 
stress during service and/or to stress secondary to his 
service-connected anxiety disorder.  Review of the file 
reveals that the veteran's heart problem was initially shown 
during a period of hospitalization from May 16-26, 1991.  The 
veteran's final principal diagnosis was non-Q wave myocardial 
infarction.  His secondary diagnosis was coronary artery 
disease.  

III.  Law

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular diseases, which are 
manifested to a compensable degree (10 percent for 
cardiovascular disease) within a prescribed period after 
discharge from service (one year for cardiovascular disease), 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The Board notes that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2006t).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2006).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, 
including presumption of aggravation of a chronic preexisting 
disease (See 67 Fed. Reg. 67792-67793 (November 7, 2002), is 
not for application.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that current disability exists and (2) 
that current disability was either caused or is aggravated by 
a service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Finally, since the veteran's heart condition was shown in 
1991, prior to his second period of active duty, the Board 
must also consider whether the condition was aggravated by 
the second period of service.  A preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. Id.   This opinion also held that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

IV.  Analysis

Turning first to the veteran's initial period of active duty 
service, the Board notes that the veteran's service medical 
records show that in October 1968, in his Report of Medical 
History for his entrance to active duty service, the veteran 
reported having shortness of breath and pain or pressure in 
the chest.  The physician noted that the veteran had symptoms 
the past year and had pneumonia previously.  He currently had 
a full recovery.  The remaining service medical records for 
his first period of active duty ending in 1971 are devoid of 
any complaints, treatment, or diagnosis of a heart condition.  
In short, a chronic heart disorder was not shown during the 
veteran's first period of active duty service or for many 
years thereafter, and a chronic heart disorder may not be 
presumed to have had its inception during that period of 
service.  38 C.F.R. §§ 3.307, 3.309 (2006).

While the veteran has a diagnosis of a chronic heart 
condition, that condition did not have its inception during 
service.  A May 1991 private discharge summary from the 
Eastern Maine Medical Center shows that the veteran was 
admitted on May 16, 1991, with complaints of chest pains.  
The veteran's final principal diagnosis was non-Q wave 
myocardial infarction.  His secondary diagnosis was coronary 
artery disease.  A September 1991 discharge summary from the 
same private hospital shows a diagnosis of coronary artery 
disease.  While the veteran was in the Navy Reserves in May 
1991, he was not on ACDUTRA or INACDUTRA on May 16, 1991 when 
he suffered his myocardial infarction.  As such, it cannot be 
asserted that the myocardial infarction was an injury 
incurred during service.  Furthermore, since coronary artery 
disease and heart attacks not directly due to an inservice 
injury are the result of disease processes (rather than 
inservice injury), service connection would not be warranted 
unless the disease was shown to have had its inception during 
active duty service.  See 38 U.S.C.A. § 101(22-24) (West 
2002); 38 C.F.R. § 3.6 (2006); VAOPGCPREC 8-2001 (February 
26, 2001) and VAOPGCPREC 86-90 (July 18, 1990).

Although the veteran was diagnosed with a heart condition 
prior to entry into his second period of active duty in 
December 2001, the evidence does not show (nor does the 
veteran assert) that the condition was aggravated by this 
brief period of service ending in June 2002.  The Board 
points out that the prior myocardial infarction was noted on 
the veteran's examination prior to entrance, and that the 
veteran was cleared for entry into service.  Service medical 
records from this brief period of service reveal no treatment 
for heart problems.  It cannot be shown that the veteran's 
heart condition increased in severity during his second 
period of service, and aggravation cannot be presumed.  38 
U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

Looking more closely at records from this period, the Board 
notes that an April 2001 private medical record from the 
Eastern Maine Medical Center shows that the veteran was 
diagnosed with chest pain, questionable cardiac versus 
anxiety.  An October 2002 record from the same private 
facility shows a diagnosis of history of anxiety, possibly 
related to coronary disease, but just may represent a panic 
disorder.

In April 2004, the veteran underwent a VA examination.  The 
diagnosis was status post non-Q wave myocardial infarction in 
May 1991 with no history of recurrent myocardial infarction 
since that time.  The examiner stated that it did not appear 
that the veteran suffered any myocardial infarction while on 
active duty.  The veteran was in the Navy Reserves in May 
1991 when he suffered his myocardial infarction, and he had 
not had any recurrent history of myocardial infarction since 
that time.

Having determined that the veteran's heart condition did not 
have its onset during his first period of active duty or 
within the first post-service year, that the 1991 myocardial 
infarction initiating the condition did not occur during 
active duty service, and that the heart condition/disease 
shown prior to the second period of active duty service was 
not aggravated by that period of service, the Board notes 
that service connection for the heart condition remains 
possible if the preponderance of the evidence indicates that 
the condition is related to either some aspect of the 
veteran's period of service (including stress) or a service-
connected disability, such as the veteran's service-connected 
general anxiety disorder. 

To answer this question, the Board must weigh the pertinent 
evidence (specifically medical opinion evidence) addressing 
the question of the etiology of the heart condition.  

The Board notes that the claims file contains differing 
opinions as to whether the veteran's current heart condition 
is caused or aggravated by inservice anxiety or the veteran's 
service-connected generalized anxiety disorder.  

Favoring the veteran's claim is a February 2005 letter from 
his private psychiatrist, T.G., M.D., which states that it 
was his medical opinion that anxiety disorders are a brain 
based, biologically based medical condition.  He stated that 
it was a medical fact that the medical condition termed 
anxiety disorder caused physiological stress for one's entire 
biological system.  Further, he stated that it was clear that 
physiologic stress negatively impacted the cardiovascular 
system.  He opined that the veteran's pre-existing anxiety 
disorder negatively impacted his cardiovascular condition.

Also supporting his claim is a May 2005 letter from private 
physician, B.V., D.O., in which she states that she believed 
the veteran's chronic anxiety may have played a role in the 
development of coronary disease.  There was some evidence 
that being under chronic stress with elevation of 
catecholamine levels was stressful on the heart and could 
potentially lead to the development of coronary disease and 
myocardial infarction.  She further stated that because the 
veteran's anxiety disorder had been deemed to be service-
related, she thought there could be a case made for his heart 
disease having the potential service connection as well.  She 
also stated that most in the medical community would agree 
that chronic stress and anxiety could have a role in the 
development of heart disease.

In May 2005, the veteran testified during an RO hearing and 
stated that certain private physicians did medical testing 
and determined that his anxiety was causing his shortness of 
breath and a feeling of tightness in his chest.

VA medical evidence, however, weighs heavily against the 
veteran's claim.  In August 2006, the RO obtained a medical 
opinion from a VA psychiatrist, who stated that he had 
reviewed the veteran's entire claims file and that 
theoretically, anxiety could possibly place physiological 
stress on the cardiovascular system, but this was only 
theoretical.  The VA psychiatrist stated that anxiety is not 
formally accepted as etiological in cardiovascular disease.  
He further stated that the veteran had several other factors 
that might be related to cardiovascular disease, including 
hyperlipidemia, a history of smoking, a history of obesity 
and a family history of angina.  In summary, the psychiatrist 
stated that he could not resolve the question of whether 
anxiety was related to the veteran's cardiovascular disease 
without resorting to mere speculation.

In September 2006, a VA physician, Dr. W.A., reviewed the 
veteran's claims file and rendered an opinion as to the 
relationship of the veteran's heart condition and his 
service-connected generalized anxiety disorder.  He stated 
that the evidence showed that the veteran had a long history 
of hyperlipidemia, a smoking history, obesity, and a family 
history of cardiac disease.  He further stated that there was 
no hard scientific evidence supporting anxiety disorders 
having a significant factor in causing or aggravating 
coronary artery disease.  There were numerous monographs 
suggesting association, but there was no confirmed, hard 
evidence that there was either a causative or aggravating 
factor.  In the veteran's case, the veteran's smoking 
history, hyperlipidemia, and family history were known risk 
factors for the development of coronary artery disease.  
Therefore, it was his opinion that the veteran's coronary 
artery disease was less likely as not caused by or 
permanently aggravated as a result of his long-standing 
anxiety disorder.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board notes that the veteran's private physicians opined 
that the veteran's heart condition was or could be related to 
his service-connected generalized anxiety disorder.  However, 
the Board also notes that the two private physicians showed a 
general relationship between heart conditions and anxiety and 
did not specifically state the rationale for why, in the 
veteran's case, his heart condition was related to his 
generalized anxiety disorder.  On the contrary, the VA 
physicians, who opined that the veteran's heart condition was 
not related to his service-connected generalized anxiety 
disorder provided rationale for why, in the veteran's 
particular case, his heart condition was not related to his 
service-connected generalized anxiety disorder.  Mainly, both 
VA physicians opined that the veteran had other risk factors 
as to the reason for the development of his heart condition.  
Moreover, the August and September 2006 VA physicians both 
stated that they had reviewed the veteran's entire claims 
file, which would have included the opinions from the private 
physicians.  With this additional review of the claims file, 
both VA physicians still found that the veteran's other 
nonservice-connected conditions and risk factors were the 
cause of his heart condition.  Further, the fact that the 
private physicians treated the veteran for years prior to 
rendering an opinion-without more-does not add 
significantly to the probative value of an opinion as to 
causal relationship.  The Court has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  See, e.g., Winsett 
v. West, 11 Vet. App. 420 (1998), citing Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

As the VA physicians' opinions were based on review of the 
complete claims file, and a rationale, specific to the 
veteran, was given for the basis of the opinions rendered, 
the Board finds that the August and September 2006 VA 
physicians' opinions are more probative of the medical nexus 
question.

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  However, the veteran's assertions, 
although sincere, simply do not constitute persuasive 
evidence in support of the claim.  Questions of medical 
diagnosis and causation (the latter on which this case turns) 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative 
(persuasive) opinion on such a matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
these reasons, the veteran's own assertions as to the 
etiology of his heart condition have no probative value.   

Although the veteran is service connected for a generalized 
anxiety disorder, the claim for service connection for a 
heart condition, to include as secondary to service-connected 
generalized anxiety disorder must, nonetheless, be denied 
because the preponderance of the competent evidence indicates 
that the veteran's current heart condition is not medically 
related to (due to or aggravated by) any aspect of his 
military service including his service-connected generalized 
anxiety disorder.  In this regard, the most probative 
opinions addressing the question of nexus between the 
veteran's heart condition and his service or his service-
connected anxiety weighs against the veteran's claim.  

For all the foregoing reasons, the claim for service 
connection for a heart condition, to include as secondary to 
service-connected generalized anxiety disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a heart condition, to include as 
secondary to service-connected anxiety is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


